DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention with species of Ag-TiO2 oil based foam (claim 5) in the reply filed on 06/27/2022 is acknowledged.  It is also noted that species A1 including both claim 2 and 3 (claim 3 depending on claim 2), while Ag-TiO2 oil based foam (claim 5) is supposed to be species A3, but previous office had a typographic error and labeled it as species A2.   Such matter has been clarified to Mr. Craig Cochenour during a telephonic conversation on September 8th.  Furthermore, during such telephonic conversion, the examiner explained applicant did not elect one species from species B and Mr. Craig Cochenour responded that applicant elected species B1, three-dimensional printed hierarchical based structure (directed to claim 6 and its depending claims 7-8).
Claim 2-4, 9-11 and 12-22 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022. 
Newly submitted 23-35 directed to an invention that is independent or distinct from the invention originally claimed (elected hierarchical cellular mesoporous metal oxide ) for the following reasons: hierarchical cellular mesoporous metal oxide (invention I) and method of making such mesoporous metal oxide inventions (withdrawn inventions),  and newly added invention (claims 23-35) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as making materials other than hierarchical cellular mesoporous metal oxide (such as metal organic compound) and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Furthermore, the elected hierarchical cellular mesoporous metal oxide (invention I) and newly added invention (claims 23-35) involve serious search burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Since applicant has elected group I invention with species A3 and species B2 (claim 1, 5-8) for examination on merit.  Accordingly, claims 23-35 are also withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Non-Compliant Claim Identifier
The identifier of claim 2-4, 9-11 and 23-35 need be remarked as withdrawn since these claims are directed to non-elected species and inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim	5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 5 recites “oil based foam”, but one of ordinary skill in the art is uncertain what the exact scope of such claimed “oil based foam”, such as foam or bubbles comprising organic phase in the process of forming ordered mesopores Ag-TiO2 material or such ordered mesoporous Ag-TiO2 foam itself comprising organic/oil phase/solvent. Furthermore, the term “oil-based foam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, such term renders the claim indefiniteness. 
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 6 recites “a three dimensional printed hierarchical based structure”, one of ordinary skill in the art is uncertain what the exact scope of such claimed “a three dimensional printed hierarchical based structure”, such as claimed hierarchical mesoporous metal oxide being supported onto a three dimensional printed support/substrate or the claimed hierarchical mesoporous metal oxide itself being formed via three dimensional printing etc.?  Therefore, such limitation renders claims indefiniteness. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 a (1) as being anticipated by Jin et al. (Low temperature CO oxidation over Pd catalysts supported on highly ordered mesoporous metal oxides, Catalysis Today, Volume 185, Issue 1, 20 May 2012, Pages 183-190). 
Jin et al. teaches a highly ordered mesoporous metal oxides being formed, wherein the highly ordered mesoporous metal oxide can be CeO2, Co3O4, Mn2O3, SnO2, TiO2 (table 1, page 184 section 2.2., 2.3. Fig. 2, Fig. 4, page 185 right col. last 4 para., page 186 2nd para., page 189 section 4).  Jin et al. disclosed highly ordered (i.e. hierarchically cellular) mesoporous metal oxide is identical as that of instantly claimed, therefore, claim 1 is anticipated by Jin et al. 
Claim 1 is rejected under 35 U.S.C. 102 a (1) as being anticipated by Zhou et al. (Composites of small Ag clusters confined in the channels of well-ordered mesoporous anatase TiO2 and their excellent solar-light-driven photocatalytic performance, Nano Research volume 7, pages731–742 (2014)). 
Zhou et al. teaches a material of ordered mesoporous Ag-TiO2 composition having small Ag clusters confined in the channels of anatase TiO2 (page 732 right col. first para., page 733 section 2.1 Synthesis, page 734 section 3.1, Fig. 1, Fig S1, Fig. 5, page 737 2nd para., page 740-741 section 4. Conclusions).  Zhou et al. teaches each and every limitation of claim 1, therefore, claim 1 is anticipated by Zhou et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Composites of small Ag clusters confined in the channels of well-ordered mesoporous anatase TiO2 and their excellent solar-light-driven photocatalytic performance, Nano Research volume 7, pages731–742 (2014)) as applied above, and in view of Jami et al (Photoactivity of Titanium Dioxide Foams, International Journal of Photoenergy, Volume 2018, Article ID 5057814).
Zhou et al. teaches using organic phase, specifically alcohol in the process of making the well-ordered mesoporous Ag-TiO2 composite.  Therefore, Zhou et al. disclosed Ag-TiO2 composite being oil based. 
Regarding claim 5, Zhou et al. does not expressly teach the well-ordered mesoporous Ag-TiO2 composite being a foam. 
Jami et al. teaches titanium dioxide (i.e.TiO2)  materials  in a shape of foam (page 2 section 2.2 Foam Preparation, page 3   section 3.1 TiO2 Foam Characterization, page 6-7 section 4. Conclusions). 
It would have been obvious for one of ordinary skill in the art to adopt such foam shape as shown by Jami et al. to modify the well-ordered mesoporous Ag-TiO2 composite because foam geometrical structure can help provide a TiO2 material having improved photocatalytic properties as suggested by Jami et al. (page 6-7 section 4. Conclusions). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Composites of small Ag clusters confined in the channels of well-ordered mesoporous anatase TiO2 and their excellent solar-light-driven photocatalytic performance, Nano Research volume 7, pages731–742 (2014)) as applied above, and in view of Noguera (FR 2895988) (For applicant’s convenience, machine translation has been provided for citations hereof).
Regarding claim 6, Zhou et al. does not expressly disclose a three-dimensional printed hierarchical based structure. 
Noguera teaches dispose a mesoporous TiO2 coating onto a three dimensional printed support structure (claim 1-21, description page 2 last para.-page 3  3rd para., Fig 1-2, page 4 first para.-3rd para.). 
It would have been obvious for one of ordinary skill in the art to adopt such three dimensional printed hierarchical based structure as shown by Noguera to modify the mesoporous Ag-TiO2 material as photocatalytic coating because by doing so can help provide three dimensional printed hierarchical based structure for optimized maximum fluid contacting with the photocatalytic coating as suggested by Noguera (page 4 2nd last para.-page 5 last para.). 
Regarding claim 7, as for the three-dimension structure on a ITO-glass substrate, it is noted that such material of substrate does not structurally limit the instantly claimed composition, rather a substrate used to support the instantly claimed composition. Therefore, it cannot render the claimed composition patentably distinct. Furthermore, ITO/glass substrate is well-known substrate for supporting mesoporous metal oxide. 
Regarding claim 8, Noguera already teaches a coating being formed, then calcining such coating under high temperature (page 4 2nd-3rd para.), wherein the calcined coating apparently in the form a film.  Furthermore, a mesoporous Ti
O2 being in a film for function as photocatalyst is well-known in the art for one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732